DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
	The present application is a continuation of application 16/977,264, now patent 11,385,191.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 17-30 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3, 5, and 7-9 of U.S. Patent No. 11,385,191. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate or render obvious the instant claims as follows:
Instant claims(s)
Reference claim(s)
17
1, combining the two angles of the reference claim to arrive at the angle and the tilt of the instant claim
18-19
2-3
20
5
21-22
7-8
23
9, combining the two angles of the reference claim to arrive at the angle and the tilt of the instant claim
24
1, with the arrangement including the two angles of the reference claim giving rise to the instant claim
25-26
2-3
27
5
28-29
7-8
30
9, with the arrangement including the two angles of the reference claim giving rise to the instant claim



Allowable Subject Matter
Claim(s) 17-30 would be allowable if the nonstatutory double patenting rejections set forth in this Office action were overcome.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 17 and 23, with reference to representative claim 17, the cited prior art does not expressly disclose or suggest an image sensor capable of TDI (time delay integration) control and configured to capture an image of the input radiation and output image data; and an image processor configured to generate a radiographic image of the object at an imaging plane based on the image data, wherein the radiation source has an axis that tilts with respect to the rotation axis, an angle formed between the rotation axis of the rotating stage and the axis of the radiation source is set in accordance with an FOD which is a distance between the radiation source and an imaging plane in the object.
Urano (US 2018/0202947 A1) discloses an image acquisition system (100) comprising: a radiation source (1) configured to output radiation (X-rays) toward an object (S within container 6); a rotating mechanism (554) configured to rotate the object (S within container 6) around a rotation axis (C); a radiation camera (4) having an input surface to which the radiation (X-rays) transmitted through the object (S within container 6) is input and an image sensor capable of TDI (time delay integration) control and configured to capture an image of the input radiation (X-rays) and output image data; and an image processor configured to generate a radiographic image of the object at an imaging plane based on the image data, wherein a first angle (ϕ) formed between the rotation axis (C) of the rotating mechanism (554) and a plane including the input surface of the radiation camera (4) is an acute angle and is set in accordance with an FOD which is a distance between the radiation source (1) and an imaging plane in the object (S within container 6), and the radiation camera (4) is configured to perform TDI control in the image sensor in synchronization with a rotational speed (ω) of the object (S within container 6) rotated by the rotating mechanism (554; [0041]-[0062], [0067]-[0071], fig. 5B).
Koshishiba (US 5,351,278 A) discloses an image acquisition system (automatic detecting apparatus) comprising: a radiation source (35) configured to output radiation (X-rays) toward an object (2); a rotating stage (38) configured to rotate the object (2) around a rotation axis (5); a radiation camera (40-45) having an input surface to which the radiation transmitted through the object (2) is input and an image sensor configured to capture an image of the input radiation and output image data; and an image processing means configured to generate a radiographic image of the object (2) at an imaging plane based on the image data, wherein an angle formed between the rotation axis (5) of the rotating stage (38) and an optical axis (7) of the radiation is an acute angle and is set in accordance with an FOD which is a distance between the radiation source (35) and an imaging plane in the object (2), and the radiation camera (40-45) is configured to perform control in the image sensor in synchronization with a rotational speed of the object (2) rotated by the rotating stage (38; col. 5 ln. 13 - col. 8 ln. 34, fig. 5).
Jobst (US 2014/0064458 A1) discloses a radiation source (12) has an axis that is perpendicular (i.e., not parallel as claimed by Applicant) to a rotation axis (72) and an angle formed between the axis of the radiation source (12) and a plane including an input surface of the radiation camera (14) is an acute angle (par. [0077], fig. 7).
While image acquisition systems using TDI control were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed invention.
Accordingly, claims 17 and 23 would be allowable.

Regarding claims 24 and 30, with reference to representative claim 24, the cited prior art does not expressly disclose or suggest an image sensor capable of TDI (time delay integration) control and configured to capture an image of the input radiation and output image data; and an image processor configured to generate a radiographic image of the object at an imaging plane based on the image data, wherein the radiation source has an axis that tilts with respect to the rotation axis, an angle formed between the rotation axis of the rotating stage and the axis of the radiation source is set so that an enlargement factor at an inner peripheral portion of the object is larger than an enlargement factor at an outer peripheral portion of the object.
While image acquisition systems using TDI control were generally known in the art as described above, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed invention.
Accordingly, claims 24 and 30 would be allowable.

Regarding claims 18-22 and 25-29, the claims would be allowable due to their dependence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884